Citation Nr: 1548212	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  11-13 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating higher than 10 percent for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Counsel



INTRODUCTION

The Veteran served on active duty from December 1984 to November 1987.

These matters come before the Board of Veterans' Appeals (Board) from May 2010 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the May 2010 decision, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus.  In the April 2011 decision, the RO granted service connection for left ear hearing loss and assigned an initial 10 percent disability rating, effective from November 30, 2009.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran contends that he has current right ear hearing loss and tinnitus which are related to exposure to loud noise in service associated with military weaponry and vehicles.  He claims that these disabilities both began in service and have continued in the years since that time. 

A VA examination was conducted in May 2010 and the Veteran was diagnosed as having tinnitus.  He did not have any right ear hearing loss as defined by VA.  See 38 C.F.R. § 3.385 (2015). The audiologist who conducted the examination opined that the diagnosed tinnitus was not likely  related to noise exposure in service.  The examiner explained that the Veteran's hearing loss was asymmetrical and that his right ear hearing was within normal limits.
The May 2010 opinion is insufficient because the examiner did not acknowledge or comment on the Veteran's reports that he began to experience tinnitus in service and that it has continued in the years since service.  In this regard, a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  Hence, a remand is necessary to obtain a new opinion as to the etiology of the Veteran's claimed tinnitus.

Additionally, in light of the fact that additional evidence will be obtained regarding the state of the Veteran's hearing loss during the VA audiologic examination, the Board will defer adjudication of the claim of service connection for right ear hearing loss and the appeal for a higher initial rating for left ear hearing loss.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2015); see 38 C.F.R. § 19.9 (2015).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiologic examination to evaluate the current severity of his service-connected left ear hearing loss and the nature and etiology of any current right ear hearing loss and tinnitus.   

The claims file, including a copy of this remand and any relevant electronic records in the Virtual VA and VBMS systems, must be sent to the examiner for review.

All indicated tests and studies, including a puretone audiometry test and a speech recognition test (Maryland CNC test), shall be conducted, and the results of such testing shall be included in the examination report.  The examiner must also fully describe the functional effects of the Veteran's hearing disability.

For any right ear hearing loss and tinnitus experienced since November 2009, the examiner shall answer the following questions:

Is it at least as likely as not (50 percent probability or more) that the current right ear hearing loss had its clinical onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed right ear sensorineural hearing loss), is related to the Veteran's reported noise exposure in service, is related to his hearing problems in service, or is otherwise the result of a disease or injury in service?

Is it at least as likely as not (50 percent probability or more) that the current tinnitus had its clinical onset in service, had its onset in the year immediately following service, is related to the Veteran's reported noise exposure in service, is related to his reported tinnitus in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinions, the examiner shall acknowledge and comment on any right ear hearing loss and tinnitus experienced since November 2009, all instances of treatment for hearing problems in the Veteran's service treatment records, his reported noise exposure in service associated with military weaponry and vehicles, his reported hearing loss and tinnitus in service, and his reports of a continuity of hearing loss and tinnitus symptomatology in the years since service.

The examiner must provide reasons for each opinion given.

2.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

